By the Court.
Prom the necessity of the case he may he admitted to testify to 'the loss of the goods, and to the identity of them. The jury found the defendant guilty, and £90 damages.
Motion in arrest — That the declaration is insufficient, for neither the stealing of the goods, or the concealment of them is laid to have been in this state. 2d. The verdict has not fotmd the value of the goods stolen or concealed, but only a round sum in damages.
Judgment" — -That the motion in arrest is sufficient upon both exceptions. The crime charged was committed in the state of Massachusetts, and out of the jurisdiction of this court. It is the province of the jury to find the value of *404the goods stolen, and of the court to render judgment for treble the value by way of penalty.